DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the backplane” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-11 are rejected since they inherit the deficiencies from the claim which they depend from.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation “the gallium-rich material portions include nitrogen atoms at an atomic concentration less than 5 %”, and the claim also recites “the gallium-rich material portions are free of nitrogen” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (U.S. Patent No. 10,607,877).
Regarding to claim 1, Lee teaches a transfer method (Figs. 5-7), comprising:
providing a first light emitting diode on a first substrate (Figs. 5-7, element 130-3; column 6, line 35);
performing a partial laser liftoff of the first light emitting diode from the first substrate (Figs. 5-7, column 5, lines 60-67, performing a partial laser liftoff of the first light emitting diode from the first substrate by using UV laser light source 300);
laser bonding the first light emitting diode to the backplane after performing the partial laser liftoff (Figs. 5-7, column 6, lines 58-62, laser bonding the first light emitting diode to the backplane after performing the partial laser liftoff by using laser light source 400); and
separating the first substrate from the first light emitting diode after the laser bonding (Figs. 5-7, column 5, lines 60-67, separating the first substrate 110 from the first light 130-3 emitting diode after the laser bonding).
Regarding to claim 2, Lee teaches performing the partial laser liftoff of the first light emitting diode from the substrate comprises irradiating the first light emitting diode with a detachment laser beam through the first substrate (Fig. 6A, performing the partial laser liftoff of the first light emitting diode 130-3 from the substrate 110 comprises irradiating the first light emitting diode with detachment laser beam LB1 through the first substrate 110).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent No. 8,455,880).
Regarding to claim 17, Park teaches a light emitting diode assembly (the LED described in Fig. 1 is one of the LEDs in the array illustrated in Figs. 18-19), comprising:
a backplane containing bonding pads (Fig. 1, backplane containing bonding pad 156); and
first light emitting diodes attached to a first subset of the bonding pads through a respective bonding material portion (Fig. 1, light emitting diode, including p-type semiconductor layer 130, active layer 145, and p type semiconductor layer 150, attached to a first subset of the bonding pads through a respective bonding material portion),
wherein each of the first light emitting diodes comprises:
a first conductivity type semiconductor layer (Fig. 1, element 130, column 4, line 38); and
a gallium-rich material portion located on a surface of the first conductivity type semiconductor layer (Fig. 1, portion of 130 interface with layer 135; column 4, lines 62-67; column 5, lines 1-11).
The atomic concentration of gallium in the gallium-rich GaN material portion is greater than 50 % (more gallium than nitrogen). However, Park does not clearly disclose the gallium-rich material portion including gallium at an atomic concentration greater than 55 %. Nevertheless, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to include gallium at an atomic concentration greater than 55 % in the gallium-rich material portion in order to maximize light efficiency due to a great reduction of contact resistance, since it has been held that where the general conditions of a claim are disclosed in the prior art (Park, column 5, lines 22-27), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 18, in Park, the atomic concentration of gallium in the gallium-rich GaN material portion must be in the range of greater than 50 % to 100%, and the atomic concentration of nitrogen in the gallium-rich GaN material portion must be in the range of 0% to lower than 50 %. However, Park does not clearly disclose each of the gallium-rich material portions includes gallium atoms at an atomic concentration greater than 90 %, and the gallium-rich material portions are free of nitrogen or include nitrogen atoms at an atomic concentration less than 5 %. Nevertheless, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to include gallium at an atomic concentration greater than 90 % and nitrogen at an atomic concentration less than 5 % in order to maximize light efficiency due to a great reduction of contact resistance, since it has been held that where the general conditions of a claim are disclosed in the prior art (Park, column 5, lines 22-27), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 19, Park teaches the first conductivity type semiconductor layer comprises a crystalline gallium nitride layer (column 5, line 2).
Regarding to claim 20, Park teaches second light emitting diodes attached to a second subset of the bonding pads on the backplane through a respective bonding material portion (Fig. 19, column 11, lines 38-45), wherein each of the second light emitting diodes is configured to emit light of a different peak wavelength than each of the first light emitting diodes (column 11, lines 44-45, different color LEDs have different peak wavelengths); and wherein each of the second light emitting diodes comprises another first conductivity type semiconductor layer (column 4, line 38) and another gallium-rich material portion located on a surface of the first conductivity type semiconductor layer (column 4, lines 62-67 and column 5 lines 1-11). Further, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to include gallium at an atomic concentration greater than 55 % in another gallium-rich material portion in order to maximize light efficiency due to a great reduction of contact resistance, since it has been held that where the general conditions of a claim are disclosed in the prior art (Park, column 5, lines 22-27), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Allowable Subject Matter
Claims 3-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 3, the prior art fails to anticipate or render obvious the claimed limitations including “the first light emitting diode contains an amorphous buffer layer comprising gallium and nitrogen between the first substrate and a crystalline semiconductor layer of a first conductivity type; and irradiating the first light emitting diode with the detachment laser beam converts the amorphous buffer layer into liquid gallium-rich drops” in combination with the limitations recited in claims 1 and 2.
Regarding to claim 5, the prior art fails to anticipate or render obvious the claimed limitations including “converting a subset of the buffer layers of a first subset of the first light emitting diodes into gallium-rich material portions including gallium atoms at an atomic concentration greater than 55 % by the partial laser liftoff, ... separating a first assembly of the backplane and the first subset of the first light emitting diodes from a second assembly of the first substrate and a second subset of the first light emitting diodes by melting the gallium-rich material portions” in combination with the limitations recited in claim 1 and the rest of limitations recited in claim 5.
Regarding to claim 12, the prior art fails to anticipate or render obvious the claimed limitations including “converting a first subset of the buffer layers within a first subset of the first light emitting diodes into gallium-rich drops by a first laser irradiation; solidifying the gallium-rich drops into gallium-rich material portions including gallium atoms at an atomic concentration greater than 55 %” in combination with the limitations recited in claim 1 and the rest of limitations recited in claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828